Matter of Harrison v Annucci (2017 NY Slip Op 06575)





Matter of Harrison v Annucci


2017 NY Slip Op 06575


Decided on September 21, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 21, 2017

523978

[*1]In the Matter of ARTHUR HARRISON, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: August 7, 2017

Before: McCarthy, J.P., Egan Jr., Rose, Clark and Pritzker, JJ.


Arthur Harrison, Marcy, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Notably, "petitioner is not entitled to be restored to the status he enjoyed prior to the disciplinary determination"
(Matter of West v Annucci, 134 AD3d 1379, 1380 [2015]; see Matter of Gega v Annucci, 149 AD3d 1439, 1439 [2017]). Accordingly, and inasmuch as petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Colon v Venettozzi, 150 AD3d 1498, 1498 [2017]; Matter of Brown v Venettozzi, 148 AD3d 1446, 1446 [2017]).
McCarthy, J.P., Egan Jr., Rose, Clark and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.